Citation Nr: 1622484	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-06 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSSUE

Entitlement to service connection for an acquired psychiatric disability currently diagnosed as posttraumatic stress disorder (PTSD), bipolar disorder, depression, and anxiety disorder, to include as due to service-connected Marfan's syndrome.

REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1990 and from March 1992 to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, the Veteran testified at Board hearing in February 2011.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the videoconference hearing is now retired.  In September 2012 the Veteran requested an additional hearing.  In May 2013, VA sent the Veteran a letter which informed that the VLJ who conducted his hearing is no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  However, in June 2015 the Veteran, through his representative, submitted a statement indicating that he did not wish to appear at another hearing.  As such, the hearing request is considered withdrawn and the Board may proceed with the appeal.

When the case was previously before the Board in April 2012 and May 2013 it was remanded for additional development.



FINDING OF FACT

It is at least as likely as not that the Veteran's acquired psychiatric disability, currently diagnosed as PTSD, bipolar disorder, depression, and anxiety disorder, began in service due to the stressor involving his inability to perform parachute jumps as a paratrooper as a result of physical ailments in service, and has been present ever since.


CONCLUSION OF LAW

An acquired psychiatric disability, currently diagnosed as PTSD, bipolar disorder, depression, and anxiety disorder, was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for an acquired psychiatric disability, currently diagnosed as PTSD, bipolar disorder, depression, and anxiety disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for Federal Claims (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran claims that service connection for an acquired psychiatric disability (currently diagnosed as PTSD, bipolar disorder, depression, and anxiety disorder) is warranted because it is related to service, to specifically include his physical health problems in service which prevented him from becoming a paratrooper.  The Veteran also argues that his acquired psychiatric disorder is secondary to his service-connected Marfan's syndrome.  

In the June 2015 Appellant's Brief, the Veteran's representative argued that the evidence shows a current psychiatric diagnosis (including PTSD), that the Veteran finished paratrooper training in service but had multiple physical ailments which he sought treatment for during service and which prevented him from participating in further parachute jumps, and that such inability to perform parachute jumps is a stressor which contributed to the Veteran's currently diagnosed PTSD.  

A review of the service personnel records reflects that the Veteran had disciplinary problems after leaving the Airborne Unit.  A January 1994 service treatment record notes that the Veteran had a bad attitude.  In February 1994 it was noted that the Veteran reported late to his duty assignment, that he had taken pills for pain which were not prescribed to him, and that he had cut himself.  In March 1994 it was noted that he had unexplained absences (for which he received an Article 15).  The Veteran had written that he did not feel good about himself.  In April 1994 and June 1994 it was noted that the Veteran broke restriction and received another Article 15.  In July 1994 the Veteran willfully disobeyed a noncommissioned officer.  In July 1994 it was recommended that the Veteran receive a general discharge.  

A July 1994 service treatment record notes that the Veteran attempted suicide by taking too many pills.  It was noted that he had been diagnosed with Marfan's syndrome in March and that he could not take it anymore/was depressed.  He was admitted to the hospital after a Naprosyn overdose.  He reported having received two Article 15 since being put in a unit after injuring his hip and being taken out of the Airborne Unit, and he was angry.  The impression was adjustment disorder.  

A July 2004 VA psychiatric summary reflects that the Veteran was psychiatrically hospitalized for the fourth time in his life.  It was noted that the Veteran reported that during service he was informed that he could not jump as a paratrooper anymore, and he went to a deep depression.  The diagnosis was alcohol abuse and depression.  VA treatment records from September and October 2004 reflect a diagnosis of depression.  

A June 2006 VA treatment record notes a past psychiatric history of a suicide attempt in 1994 in Korea when the Veteran was told he could not jump anymore.  Another June 2006 VA treatment record reflects that the Veteran reported that he started drinking and using cocaine in the military.  

A February 2007 VA treatment record and an October 2010 private treatment record from St. Anthony's Hospital note a diagnosis of bipolar disorder, 

A December 2009 private treatment record notes that the Veteran did not have any psychiatric treatment as a child or adolescent.  He first attempted suicide in service in 1994.  The diagnosis was bipolar disorder. 

The Veteran underwent VA examinations in November 2008 and September 2011.  The November 2008 VA examination report reflects that there were changes in the Veteran's behavior during service in Korea, and there was an indication that the Veteran was hospitalized and received treatment for depression during that time as well.  The VA examiner opined that the Veteran's in-service behavior changes were not solely due to his cluster B personality traits, were not unrelated to his current psychiatric problems, and were not solely due to his polysubstance abuse, but that these issues could not be resolved without resorting to mere speculation.  

The September 2011 VA examination report reflects that the Veteran is currently diagnosed with PTSD, bipolar disorder and anxiety disorder.  The examiner indicated that the symptoms of each disability cannot be distinguished.  The examiner also noted that the Veteran was diagnosed with Marfan's syndrome.  The examiner noted that the Veteran did not have mental health problems prior to service.  The examiner determined that the Veteran's three stressors contribute to his PTSD diagnosis.  The stressors include his pre-service sexual abuse, his diagnosis of Marfan's in service which prevented him from becoming a paratrooper, and the Green Ramp situation.

The RO sought an additional, clarifying medical opinion in June 2012.  The June 2012 medical opinion report reflects that the Veteran is service-connected for Marfan's syndrome.  The examiner indicated that the Veteran's May 1994 separation physical examination report notes that the Veteran was diagnosed with Marfan's and hip pain, positive bone scan (left knee and right femur) and right knee pain.  Service treatment records dating in February 1993 reflect right knee complaints.  Follow-up notes include restrictions on running and jumping.  A December 1993 physical therapy service treatment record notes chronic right knee pain with sprain and effusion secondary to airborne jump from November 1992.  March 1994 service treatment records note hip pain and rule out Marfan's syndrome.  It was noted that there was no cardiac evidence of Marfan's.  Ophthalmology note from March 1994 reflects normal examination.  The examiner noted that in the Veteran's service records is a certificate that the Veteran successfully completed the Airborne Course at Fort Benning, Georgia, in November 1992.  The examiner noted that no specific medical documents contained in the service records reflect that the Veteran was disqualified from performing duties involving parachute jumping.  The examiner opined that the Veteran was trained as a paratrooper in service, having successfully completed Airborne School.  The examiner opined that due to the Veteran's orthopedic complaints (right knee and hip pain), either the Veteran was not in "jump" status or was on a profile that did not allow him to make parachute jumps, although there is no specific documentation of such.  The examiner felt that not being able to become an Airborne Ranger would have been embarrassing, ego deflating, and frustrating for the Veteran.  As such, the examiner felt it was a definite stressor.  The examiner noted that the September 2011 VA examiner accepted the Veteran's statements at face value and based the diagnosis of PTSD on the Veteran's stressor statements.  The June 2012 VA examiner opined that the claims file is clear in so far as the Veteran not having been a part of the Green Ramp disaster.  The examiner opined that the stressor involving child sexual abuse is unverifiable.  However, the examiner opined that the stressor of not being able to become a paratrooper is the only stressor that can be substantiated by the evidence.  The examiner stated that the reality is that the Veteran's joints could not stand up to the trauma of parachute jumping.  While the examiner found no firm diagnosis of Marfan's syndrome during service, the examiner opined that the Veteran clearly had a chronically painful knee and was put on profile restricting him from running or jumping for 30 days.  The examiner further opined that the Veteran probably received a temporary or permanent profile after that.  In conclusion, the examiner opined that it is entirely possible that the Veteran was deeply disappointed by not being allowed to make parachute jumps.   

At the Board hearing the Veteran testified that when he first joined the military, he always wanted to join airborne.  He testified that he got hurt on a lot of landings.  At one point he stated that he hurt his hip and was on profile for 30 days.  He was told that he could not jump again and he began drinking, cutting himself, and attempted suicide.  Thereafter, he reported that he left the service as a result.  He reported that he has had ongoing psychiatric symptoms since leaving the military.  

In June 2015 the Veteran's parents submitted a statement which indicates that the Veteran attended community college until he was accepted into the Army's Airborne Program.  The statement indicates that when the Veteran returned home from service in Korea, he was a changed individual; he was easily frustrated, moody, distant, and unrecognizable.  They noted that after he returned, he had panic attacks and harmed himself by cutting himself with razor blades as a result of an inability to cope with everyday life situations.  

After reviewing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's acquired psychiatric disability began during service as a result of his inability to become a paratrooper and has continued ever since.  In this regard, the service treatment and personnel records indicate that the Veteran had behavioral and mental health issues, and that he attempted suicide after he was transferred out of the Airborne Unit.  The post-service medical evidence shows that he has current diagnoses of PTSD, depression, bipolar disorder, and anxiety disorder, that the symptoms of each disorder are indistinguishable, and that the stressor of not being able to become a paratrooper in service contributed to cause his PTSD.  There is no contrary medical opinion of record.  Moreover, the lay evidence is credible and consistently reports that the Veteran had no mental health problems prior to service, that his mental health problems began during service, and that they have been ongoing ever since.  The lay contentions are supported by the medical evidence of record.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  As such, the Board resolves any reasonable doubt in favor of the Veteran, and service connection for an acquired psychiatric disability currently diagnosed as PTSD, bipolar disorder, depression, and anxiety disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for an acquired psychiatric disability currently diagnosed as posttraumatic stress disorder (PTSD), bipolar disorder, depression, and anxiety disorder is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


